Case 1:16-cv-00555-LEK-KJM Document 139 Filed 04/24/19 Page 1 of 3   PageID #:
                                  5064



COX FRICKE
A LIMITED LIABILITY LAW PARTNERSHIP LLP

JOACHIM P. COX                    7520-0
   jcox@cfhawaii.com
RANDALL C. WHATTOFF               9487-0
   rwhattoff@cfhawaii.com
KAMALA S. HAAKE                   9515-0
   khaake@cfhawaii.com
CHRISTINE A. TERADA             10004-0
   cterada@cfhawaii.com
800 Bethel Street, Suite 600
Honolulu, Hawai‘i 96813
Telephone: (808) 585-9440
Facsimile: (808) 275-3276

GOODSILL ANDERSON QUINN & STIFEL
A LIMITED LIABILITY LAW PARTNERSHIP LLP

LISA WOODS MUNGER                 3858-0
   lmunger@goodsill.com
First Hawaiian Center, Suite 1600
999 Bishop Street
Honolulu, Hawai‘i 96813
Telephone: (808) 547-5600
Facsimile: (808) 547-5880

Attorneys for Defendants
OHANA MILITARY COMMUNITIES, LLC and
FOREST CITY RESIDENTIAL MANAGEMENT, LLC

                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAI‘I

 Plaintiffs Kenneth Lake, Crystal Lake,    CIVIL NO. 16-00555-LEK-KJM
 Harold Bean, Melinda Bean, Kyle
 Pahona, Estel Pahona, Timothy             STIPULATION FOR PARTIAL
 Moseley, Ashley Moseley, Ryan             DISMISSAL: DISMISSAL WITH
 Wilson, and Heather Wilson,               PREJUDICE OF ALL OF PLAINTIFF
                                           ESTEL PAHONA’S CLAIMS IN THE
Case 1:16-cv-00555-LEK-KJM Document 139 Filed 04/24/19 Page 2 of 3            PageID #:
                                  5065



                                              FIRST AMENDED COMPLAINT [75]
                     Plaintiffs,              AND ORDER
       vs.

 Ohana Military Communities, LLC,
 Forest City Residential Management,             Trial: October 21, 2019
 Inc.; and DOE Defendants 1-10,                  Judge: Leslie E. Kobayashi

                     Defendants.



              STIPULATION FOR PARTIAL DISMISSAL:
      DISMISSAL WITH PREJUDICE OF ALL OF PLAINTIFF ESTEL
     PAHONA’S CLAIMS IN THE FIRST AMENDED COMPLAINT [75]
                          AND ORDER

              IT IS HEREBY STIPULATED by and between Plaintiffs and

Defendants Ohana Military Communities, LLC and Forest City Residential

Management, LLC, successor by conversion to Forest City Residential

Management, Inc. (collectively “Defendants”), by and through their undersigned

counsel, that this action is dismissed with prejudice as to Defendant Estel Pahona

as follows:

              1.    Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, any and all claims by Plaintiff Estel Pahona against Defendants that are

contained in Plaintiffs’ First Amended Complaint filed on September 20, 2017, or

are otherwise at issue in this case, are dismissed with prejudice.

              2.    Each party to this stipulation shall bear their own attorneys’

fees and costs as they relate to Estel Pahona.

                                          2
Case 1:16-cv-00555-LEK-KJM Document 139 Filed 04/24/19 Page 3 of 3      PageID #:
                                  5066



            3.    All appearing parties have signed this Stipulation.

            DATED: Honolulu, Hawaiʻi, April 22, 2019.

                                   /s/Randall C. Whattoff
                                   LISA WOODS MUNGER
                                   JOACHIM P. COX
                                   RANDALL C. WHATTOFF
                                   KAMALA S. HAAKE
                                   CHRISTINE A. TERADA
                                   Attorneys for Defendants
                                   OHANA MILITARY COMMUNITIES, LLC
                                   and FOREST CITY RESIDENTIAL
                                   MANAGEMENT, LLC

            DATED: Honolulu, Hawaiʻi, April 22, 2019.

                                   /s/P. Kyle Smith
                                   P. KYLE SMITH
                                   TERRANCE M. REVERE
                                   Attorneys for Plaintiffs

APPROVED AND SO ORDERED:




Kenneth Lake, et al. v. Ohana Military Communities, LLC, Civil No. 16-00555-
LEK-KJM, Stipulation for Partial Dismissal: Dismissal With Prejudice of All of
Plaintiff Estel Pahona’s Claims in the First Amended Complaint [75] and Order



                                        3
